Citation Nr: 1003643	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a thoracolumbar 
spine disability.  

4.  Entitlement to service connection for degenerative disc 
disease of C5-7 with severe stenosis and cord compression.  

5.  Entitlement to service connection for cervical 
radiculopathy of the upper left extremity.  

6.  Entitlement to service connection for a disability of the 
right upper extremity.  

7.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and major depressive disorder.  

8.  Entitlement to service connection for onychomycosis/tinea 
pedis, claimed as jungle rot, bilateral.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Indianapolis, Indiana.  

The claims on appeal were previously remanded by the Board in 
April 2007 for additional evidentiary development.  The 
necessary evidentiary development has been completed with 
respect to the claims that are not being remanded by the 
Board at this time.  

The Veteran has claimed entitlement to service connection for 
PTSD and depression.  However, as will be outlined below, the 
symptoms of these two disabilities are related and 
overlapping.  As such, the Veteran's claim is better 
characterized as a psychiatric disorder, to include PTSD and 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam order) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
The issue is thus restated on the title page of this 
decision.

The issues of entitlement to service connection for 
onychomycosis/tinea pedis, claimed as jungle rot, bilateral, 
cervical radiculopathy of the left upper extremity, and a 
disability of the right upper extremity, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's does not have a hearing loss disability 
that manifested during, or as a result of, active military 
service.  

2.  The Veteran has tinnitus that resulted from his active 
military service.  

3.  A thoracolumbar spine disability did not manifest during, 
or as a result of, active military service.  

4.  Degenerative disc disease of C5-7 with severe stenosis 
and cord compression did not manifest during, or as a result 
of, active military service.  

5.  A psychiatric disorder, to include PTSD and major 
depressive disorder, manifested as a result of active 
military service in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a hearing loss disability have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for establishing entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for establishing entitlement to service 
connection for a thoracolumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 
(2009).  

4.  The criteria for establishing entitlement to service 
connection for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2009).  

5.  The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

With respect to the Veteran's claims of service connection 
for tinnitus and a psychiatric disorder, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Regarding the remaining claims, letters sent to the Veteran 
in December 2003, January 2004, and February 2006 addressed 
all notice elements listed under 3.159(b)(1) and the December 
2003 and January 2004 letters were sent prior to the initial 
RO decisions in this matter.  The letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in an April 2007 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because these claims are being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received VA medical 
examinations in January 2004, May 2006 and February 2009, and 
VA has obtained these records and the records of the 
Veteran's outpatient treatment with VA.  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not yet been obtained, and in a letter received by VA in 
November 2009, the Veteran indicated that he had no other 
information or evidence to submit in support of his claim.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hearing loss or 
arthritis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence demonstrates that the Veteran 
does not suffer from a hearing loss disability for VA 
compensation purposes.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, any hearing loss.  According 
to the Veteran's pre-induction examination of April 1968, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
N/A
-5
LEFT
25
25
25
N/A
30

The Veteran was afforded another audiological evaluation as 
part of his January 1970 separation examination.  According 
to the evaluation, pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
15
LEFT
0
10
15
15
20

For VA purposes, hearing impairment is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  While the evidence suggests a change in the 
Veteran's hearing during his military service, his service 
treatment records demonstrate that the Veteran did not suffer 
from a hearing loss disability at the time of his separation 
from active duty, as he did not have any auditory thresholds 
in either ear at 26 dB or greater

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered from chronic symptomatology of 
a hearing loss disability since his separation from active 
duty either.  There is no evidence of any treatment for this 
condition since the Veteran's separation from active duty, to 
include within one year of his separation from active duty.  
As such, the presumption of in-service incurrence is not 
applicable.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

The Veteran was afforded a VA audio examination in February 
2009.  The Veteran reported having military noise exposure 
due to grenades, gunfire and explosions.  The Veteran denied 
exposure to any occupational or recreational noise.  On the 
authorized audiological evaluation, pure tone thresholds, in 
dB, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
25
LEFT
15
10
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that the Veteran had normal hearing 
through 4000 Hz with a mild sensorineural hearing loss 
bilaterally after 4000 Hz.  The examiner noted that word 
recognition scores were excellent bilaterally and that the 
Veteran's hearing loss was not considered disabling per VA 
regulations.  The examiner indicated that the evidence showed 
a worsening of the Veteran's hearing during his military 
service but that it never rose to a disabling level under 38 
C.F.R. § 3.385.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for hearing 
loss.  The Veteran did not suffer from a chronic hearing loss 
disability during his military service or within one year of 
his separation from active duty.  Furthermore, the evidence 
demonstrates that the Veteran does not have a current hearing 
loss disability for VA rating purposes and the examiner noted 
that the Veteran had normal hearing through 4000 Hz.  There 
must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of hearing loss, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran believes he suffers 
from a hearing loss disability.  However, as a layperson, the 
Veteran is not competent to diagnose himself with a hearing 
loss disability.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Under applicable laws and 
regulations, a hearing loss disability is determined by the 
numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The evidence does not demonstrate that the Veteran 
is competent to make such findings.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hearing loss must be denied.

Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  Upon review of the evidence of 
record, the Board finds that this issue is at least in 
equipoise.  As such, affording the Veteran the full benefit 
of the doubt, the Board finds that service connection is 
warranted for tinnitus.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not demonstrate 
that the Veteran complained of tinnitus during his military 
service.  According to his January 1970 separation 
examination, the Veteran's ears were normal upon separation 
and the Veteran denied a history of ear trouble in his report 
of medical history associated with this examination.  
However, the Veteran's personnel records demonstrate that the 
Veteran may have had noise exposure, as he participated in 
Basic Combat Training (BCT) in June 1968 and he served in the 
Republic of Vietnam.  

The Veteran was afforded a VA audio examination in February 
2009.  The Veteran reported having intermittent tinnitus 
since approximately 40 years ago that he noticed a few times 
per week.  The examiner diagnosed the Veteran with tinnitus, 
and concluded that the Veteran's noise exposure during 
military service could not be ruled out as a contributing 
factor to his tinnitus.  As such, the examiner opined that it 
was at least as likely as not that the Veteran's tinnitus was 
due to his military service.  There is no medical opinion of 
record suggesting otherwise.  

Weighed against this evidence must be the lapse of many years 
between the Veteran's separation from service and the first 
contemporaneous evidence of tinnitus, which is evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Veteran's post-service treatment 
records do not reflect complaints of tinnitus until his claim 
of October 2003, which is approximately 33 years after his 
separation from active duty.  

As a layperson, the Veteran is competent to testify regarding 
matters that are subject to lay observation, such as in-
service noise exposure and the symptoms of tinnitus.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, relating this in-service noise exposure to a current 
diagnosis of tinnitus, especially with a lengthy gap in the 
medical record, requires opinion evidence from experts with 
medical training.  In the present case, the record contains 
an opinion from a trained audiologist relating the Veteran's 
tinnitus to noise exposure during his military service.  

Having considered all of the above evidence, the Board finds 
that the evidence is at least in equipoise in this case.  
While there is a long period of time without evidence of 
tinnitus, the record does contain a competent medical opinion 
linking the Veteran's tinnitus to his military service.  
There is no medical evidence of record contradicting this 
opinion.  Furthermore, the Veteran has described noise 
exposure during his military service and testified that he 
has experienced intermittent tinnitus since his separation 
from active duty.  Tinnitus is a disorder that is subject to 
lay observation.  

When affording the Veteran the full benefit of the doubt, the 
evidence for and against the Veteran's claim is at least in 
equipoise.  The Board finds that the Veteran is entitled to 
service connection for tinnitus.  See 38 U.S.C. § 5107(b).

Thoracolumbar Spine Disability

The Veteran contends that he is entitled to service 
connection for a thoracolumbar spine disability.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's preexisting thoracolumbar 
spine disability was not permanently aggravated as a result 
of his military service.  As such, service connection is not 
warranted.  

According to the Veteran's April 1968 pre-induction 
examination, the Veteran had a residual injury of the 
thoracic spine due to old trauma.  Specifically, the Veteran 
was noted to have an irregularity at the T11 vertebra.  It 
was also noted that the Veteran had a history of low back 
pain and that X-rays revealed Scheuermann's Disease of the 
spine.  An August 1968 treatment record notes that the 
Veteran experienced thoracic spine pain secondary to mild 
scoliosis.  His pain began prior to service at age 18 while 
doing some heavy lifting.  The Veteran was treated for back 
pain in August 1969, at which time the Veteran again reported 
having had this problem since prior to his induction into the 
military.  Therefore, the evidence demonstrates that the 
Veteran suffered from a previously existing back disorder at 
the time of his enlistment into military service.  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  In this case, we have evidence establishing that 
the Veteran had a preexisting disorder at the time of 
enlistment, and as such, the presumption of soundness does 
not attach.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

The first evidence of treatment of the thoracolumbar spine 
following the Veteran's separation from military service is 
from July 1996.  According to a July 1996 record, the Veteran 
was to be X-rayed because of thoracic spine pain of new 
onset.  X-rays were taken and they revealed no acute 
fractures or subluxations in the thoracic spine.  There was 
also no evidence of significant degenerative disc disease at 
this time.  

The Veteran was afforded a VA examination of the spine in May 
2006.  X-rays revealed anterior osteophytes and disc space 
loss of the thoracic spine, again noted at what appeared to 
be the T11 vertebral body.  Lumbosacral images revealed no 
fracture or dislocation, but there was disc space loss at the 
L3-4 level with anterior osteophytes at the L3-4 and L4-5 
levels with subchondral sclerosis at the S1 level.  The 
examiner diagnosed the Veteran with degenerative disc disease 
of the cervical, thoracic and lumbar spine.  The examiner 
opined that it was unrelated to his Scheuermann's kyphosis 
because there was multilevel involvement.  There was no 
evidence of an increase in the Veteran's kyphosis at this 
time.  The examiner noted that there was evidence of an 
injury at the T11 level, and that there was spurring 
throughout all segments of the Veteran's spine.  The examiner 
concluded that the Veteran's current back condition was less 
likely than not related to his preexisting condition.  

The Veteran was afforded an additional VA spine examination 
in February 2009.  The examiner concluded that the 
degenerative joint disease of the Veteran's thoracolumbar 
spine was less likely than not caused by or a result of the 
Veteran's military service.  The examiner based this opinion 
on the fact that the Veteran had lower back pain since 
approximately the age of 18.  Furthermore, the evidence 
demonstrated that the Veteran had a preexisting thoracolumbar 
spine disability at the time of his enlistment with the 
military.  The examiner noted that there was no evidence of 
injury to the thoracolumbar spine during military service and 
no evidence of permanent aggravation due to military service.  
Rather, the first evidence of record of significant thoracic 
spine degenerative joint disease was in 2005, with no 
significant thoracic spine findings upon examination in 1996.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
thoracolumbar spine disability.  The evidence of record 
demonstrates that the Veteran suffered from a previously 
existing thoracolumbar spine disability at the time of his 
enlistment with the military in 1968.  There is no evidence 
of additional injury to the spine during the Veteran's 
military service, and according to the February 2009 VA 
examiner, there was no evidence of permanent aggravation of 
the Veteran's thoracolumbar spine disability during his 
military service.  There is no evidence of record 
demonstrating that the Veteran sought treatment for the 
thoracolumbar spine until July 1996, which is approximately 
28 years after the Veteran's separation from active duty.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
the thoracolumbar spine for approximately 26 years after 
separation from service tends to establish that the Veteran 
has not suffered from chronic symptomatology of a 
thoracolumbar spine disability since his separation from 
active duty.  

The Board recognizes that the Veteran believes he has a 
thoracolumbar spine disability that was permanently 
aggravated by his military service.  However, while the 
Veteran is competent to testify to back pain, he is not 
competent to provide an opinion as to the etiological origins 
of this pain.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinion 
on this matter is of no probative value.  

The record also contains lay statements from individuals 
associated with the Veteran regarding his back pain.  
According to a statement from a woman who lived with the 
Veteran dated February 2004, the Veteran experienced severe 
back pain that limited his ability to sleep or move.  The 
record also contains a letter from a friend of the Veteran 
with the initials P.P. dated March 2006.  According to the 
Veteran's friend, she had witnessed the Veteran suffering due 
to his back pain.  While the Board has considered these 
statements, they do not provide any evidence that would 
support the Veteran's claim.  The fact that he currently 
suffers from a back disorder is not in dispute.  Rather, the 
issue is whether this disability is related to, or was 
aggravated by, his military service.  These statements 
provide no evidence in support of this.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a thoracolumbar spine disability, 
to include as due to aggravation of a preexisting disability, 
must be denied.

Degenerative Disc Disease of the Cervical Spine

The Veteran contends that he is entitled to service 
connection for a cervical spine disability.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that this disability did not manifest during, or 
as a result of, the Veteran's military service.  As such, 
service connection is not warranted.  

According to the Veteran's April 1968 pre-induction 
examination, the Veteran had a residual injury of the 
thoracic spine due to old trauma.  It was also noted that the 
Veteran had a spur at the "L5" or "C5" level due to old 
trauma.  However, the proper vertebra referred to is not 
clear as the handwriting is not entirely legible and the 
interpretations as to the proper notation by the medical 
professionals of record have varied throughout the appeal.  
It would appear, however, that the record was likely 
referring to the "L5" level, as the record notes that the 
requested examination was of the dorsal and the lumbar spine.  
Due to this uncertainty, the Board concludes that the Veteran 
was not found to have a preexisting cervical spine disability 
at the time of his enlistment into active duty, and as such, 
the presumption of soundness attaches.  38 U.S.C.A. § 1111.  
Based on the evidence of record, there is also insufficient 
evidence to rebut the presumption, and the claim for service 
connection will therefore be considered on a direct basis.  

The Veteran's service treatment records do not indicate that 
the Veteran injured his cervical spine during his military 
service, or, that he complained of pain related to his neck 
or cervical spine.  An August 1968 treatment record notes 
that the Veteran experienced thoracic spine pain secondary to 
mild scoliosis, and that this pain began prior to service at 
age 18 while doing some heavy lifting.  There was no mention 
of the cervical spine.  The Veteran was also treated for 
thoracic and lumbar back pain in August 1969, but again, 
there was no mention of the cervical spine.  Finally, 
according to the Veteran's January 1970 separation 
examination, the spine was normal.  The Veteran did report 
having back pain in his report of medical history associated 
with this examination, but the Veteran did not refer to neck 
pain.  There is no evidence of a chronic disability of the 
cervical spine during military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, 
medical evidence must relate this chronic symptomatology to 
the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not indicate 
that the Veteran has suffered from chronic symptomatology of 
a cervical spine disability since his separation from active 
duty.  The first medical evidence related to the cervical 
spine is from July 1996.  A VA outpatient treatment record 
notes that the Veteran was seen with complaints of left 
shoulder pain for the past three to four days.  It was noted 
that the pain started with a stiff neck but that the 
Veteran's neck pain had resolved.  There was no history of 
trauma.  X-rays were taken at this time, and they revealed 
mild degenerative disc disease at the C5-6 and C6-7 levels.  
A magnetic resonance image (MRI) was performed in August 
1996, revealing diffuse degenerative changes in the cervical 
spine, worse at the C5-6 and C6-7 levels, where the Veteran 
was found to have severe stenosis and cord compression.  

The Veteran was afforded a VA spine examination in May 2006.  
X-rays were taken during this examination, and they revealed 
degenerative disc disease of the cervical spine, most 
significant at the C5-6 and C6-7 vertebrae with anterior 
spurs and disc height loss.  The examiner concluded that this 
disability was not related to the Veteran's Scheuermann's 
kyphosis since there was multilevel involvement.  The 
examiner further concluded that it was less likely than not 
that the Veteran's cervical spine disability was due to his 
preexisting conditions at the T11 and "C5" vertebrae.  

The Veteran was afforded an additional VA examination of the 
spine in February 2009.  This examiner concluded that the 
Veteran's service treatment records revealed a preexisting 
spinal condition at the T11 and "L5" vertebrae, rather than 
the C5 vertebra as noted by the May 2006 VA examiner.  The 
examiner concluded that the Veteran had a normal range of 
motion at the time of examination.  A computed tomography 
(CT) scan from August 2007 was reviewed, which revealed 
straightening of the normal cervical lordosis, with multiple 
levels of disc height loss due to degenerative changes.  
There were also some osteophytes likely causing central 
stenosis.  The examiner noted that the Veteran had 
degenerative disc disease of the cervical spine, but opined 
that it was less likely than not caused by or a result of the 
Veteran's military service.  The examiner based this opinion 
on the fact that there was no evidence of an injury to the 
cervical spine in the Veteran's service medical records and 
that the first evidence of treatment regarding the cervical 
spine was from 1996.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a cervical 
spine disability.  There is no evidence of an injury to the 
cervical spine during the Veteran's active military service.  
Likewise, there is no evidence of a cervical spine disability 
within one year of the Veteran's separation from active duty.  
Rather, the first evidence of cervical spine pain is from 
July 1996, which is approximately 26 years after the 
Veteran's separation from active duty.  As previously 
discussed, the absence of any medical evidence regarding the 
cervical spine for such an extended period of time tends to 
suggest that the Veteran has not suffered from chronic 
symptomatology since his separation from active duty.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

Furthermore, according to the July 1996 treatment record, the 
Veteran was complaining of pain in his left upper extremity 
that began three to four days earlier as a stiff neck.  There 
was no prior trauma reported and the record did not suggest 
that the Veteran had a preexisting history of neck pain or 
stiffness at this time.  This evidence suggests that the 
Veteran's neck pain was of a recent onset since the symptoms 
had only existed for a few days.  

The Board recognizes that the Veteran believes he has a 
cervical spine disability as a result of his military 
service.  However, while the Veteran is competent to testify 
to neck pain, he is not competent to provide an opinion as to 
the etiological origins of this pain.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion on this matter is of no 
probative value.  

The Board again notes that the record contains lay statements 
from individuals associated with the Veteran regarding his 
back pain.  According to a statement from a woman who lived 
with the Veteran dated February 2004, the Veteran experienced 
severe back pain that limited his ability to sleep or move.  
The record also contains a letter from a friend of the 
Veteran with the initials P.P. dated March 2006.  According 
to the Veteran's friend, she had witnessed the Veteran 
suffering due to his back pain.  While the Board has 
considered these statements, they do not provide any evidence 
that would support the Veteran's claim.  The fact that he 
currently suffers from a cervical spine disability is not in 
dispute.  Rather, the issue is whether this disability is 
related to his military service.  These statements provide no 
evidence in support of this.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a cervical spine disability must be 
denied.

Psychiatric Disorder, to Include PTSD and Depression

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD and 
depression.  Upon review of the evidence of record, the Board 
finds that the evidence is in favor of the Veteran's claim.  
As such, service connection is warranted.  

The evidence establishes that the Veteran served in the 
Republic of Vietnam from November 1968 to January 1970.  The 
Veteran did not receive any medals for combat, but the 
Veteran did receive the Vietnam Service Medal and the Vietnam 
Campaign Medal.  In a March 2006 letter, the Veteran 
described numerous stressors, including mortar fire and 
seeing dead bodies.  

In January 2004, the Veteran was afforded a VA mental 
examination.  The Veteran reported having symptoms almost 
immediately after his return from Vietnam, including 
nightmares several times per week, hypervigilance, and 
depression.  During the examination, the Veteran reported a 
number of previous suicide attempts.  An August 1987 
outpatient treatment record does reflect that the Veteran 
attempted suicide several months earlier with carbon 
monoxide.  The examiner concluded that the Veteran suffered 
from PTSD, major depressive disorder and alcohol dependence 
that was in partial remission.  No etiological opinion was 
provided at this time.  

The Board remanded the Veteran's claim in April 2007 for an 
attempt to verify the Veteran's alleged in-service stressors 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC).  In February 2008, the JSRRC concluded that the 
Veteran served with the Military Assistance Command (MACV) 
Team #6 in Da Nang, Vietnam.  Daily Staff Journals revealed 
that Da Nang received enemy rocket fire in September 1968, 
November 1968 and December 1968.  Also, the Army of Republic 
of Vietnam Ammo Dump received enemy rocket fire in December 
1968 resulting in six Vietnamese civilians being wounded.  
The Veteran specifically described an ammo depot being 
destroyed in a letter received by VA in June 2005.  

The Veteran was afforded an additional VA mental examination 
in February 2009.  The Veteran reported suffering from 
depression and a lack of energy.  However, the Veteran did 
note that his thoughts of suicide were no longer frequent 
since his last suicide attempt.  The examiner noted that the 
Veteran experienced considerable difficulties talking about 
his experiences in Vietnam.  However, the Veteran did report 
being extremely fearful and being unable to get visions of 
dead soldiers out of his head.  The examiner concluded that 
the Veteran met the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) criteria for diagnoses of PTSD 
and major depressive disorder.  The examiner related the 
Veteran's PTSD to his experiences in Vietnam.  Furthermore, 
the examiner opined that the Veteran's major depressive 
disorder was related to, and likely exacerbated by, his PTSD.  
The examiner also noted that the symptoms for these two 
disabilities overlapped with one another.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to the benefit of the doubt in this case.  The 
JSRRC confirmed that the Veteran was in an area that 
experienced enemy rocket fire on a number of occasions.  
There were also reports of injured Vietnamese civilians.  The 
Veteran described a number of stressors, including mortar 
fire and seeing people that were injured or dead.  The 
February 2009 VA examiner also concluded that the Veteran's 
symptoms were related to his experiences while serving in the 
Republic of Vietnam.  As such, service connection for a 
mental disorder, to include PTSD and depression, is 
warranted.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to 
service connection for a psychiatric disability, including 
PTSD and major depression.  See 38 U.S.C. § 5107(b).  As 
such, the Veteran's claim is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a mental disorder, to 
include PTSD and major depressive disorder, is granted.  

Entitlement to service connection for a hearing loss 
disability is denied.  

Entitlement to service connection for a thoracolumbar spine 
disability is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.  








	(CONTINUED ON NEXT PAGE)
REMAND

Onychomycosis/tinea pedis  

The Veteran contends that he is entitled to service 
connection for onychomycosis/tinea pedis, claimed as "jungle 
rot."  However, further development is necessary before 
appellate review may proceed.  

The Veteran was afforded a VA examination for his feet in 
January 2004.  According to the examiner, the Veteran 
suffered from onychomycosis and tinea pedis at the time of 
examination.  There was also evidence of maceration between 
the toes of the feet bilaterally.  The examiner concluded 
that this condition was at least as likely as not due to 
"possible" environmental or infectious exposures during the 
Veteran's service in the Republic of Vietnam.  However, the 
examiner did not cite any medical evidence or documentation 
of record in support of this conclusion, and as such, this 
opinion is not sufficient.  

The Board remanded the Veteran's claim in April 2007 so that 
he may be afforded a VA examination to determine the etiology 
of his onychomycosis/tinea pedis.  The remand instructed the 
examiner to place particular emphasis on the Veteran's 
service medical records, his claim of "jungle rot" in 1973, 
and the January 2004 VA skin examination.  The Veteran was 
afforded a new VA examination in February 2009.  However, no 
opinion regarding etiology was provided and the examiner made 
no mention of the Veteran's 1973 claim or his previous VA 
examination of January 2004.  The examiner concluded that the 
Veteran had no current skin disorder, and accordingly, the 
Veteran's claim was denied.  However, in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the requirement 
of a current disability is satisfied when the claimant had a 
disability at the time a claim for VA disability compensation 
was filed, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  

The Court has further held that a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Failure of the Board to ensure compliance with 
remand directives constitutes error and warrants the vacating 
of a subsequent Board decision.  Id.  Because the directives 
of the April 2007 Board remand were not fully satisfied, the 
Veteran should be scheduled for a VA examination in which an 
opinion that addresses the etiology of any foot disorder that 
has been diagnosed since the Veteran filed his claim is 
provided, and, in which the relevant evidence of record is 
properly addressed.  

Disabilities of the Upper Extremities

The Veteran contends that he is entitled to service 
connection for cervical radiculopathy of the left upper 
extremity.  Additionally, the Veteran is seeking service 
connection for a disability of the right upper extremity.  
However, additional evidentiary development is necessary 
before appellate review may proceed on these matters.  

In July 1996, the Veteran was seen with complaints of left 
shoulder pain that radiated down his left arm and into his 
hand for the past three to four days.  An electromyograph 
(EMG) was performed in August 1996 revealing evidence of 
denervation in the first dorsal interosseous (FDI) and 
chronic neurogenic changes in the left FDI and extensor 
digitorum communis (EDC).  The examiner interpreted the 
results to mean that the Veteran had left C7 radiculopathy 
and left mild ulnar neuropathy localized to the across elbow 
segment.  The Veteran also reported a sensation of radiating 
pain, tingling and numbness in his left upper extremity 
during a February 2009 VA examination.  

The Board remanded the Veteran's claim in April 2007 for a VA 
examination in which the examiner was to opine as to whether 
the Veteran's left upper extremity disability was 
etiologically related to the Veteran's cervical spine 
disability, his thoracolumbar spine disability, or his 
military service.  However, the February 2009 VA examiner did 
not provide an etiological opinion regarding the left upper 
extremity.  

Regarding the Veteran's right upper extremity, he reported in 
an October 2003 statement that he experienced numbness in his 
right and left arm when he raised them over his head.  The 
Veteran's claim was remanded by the Board in April 2007 for a 
medical opinion as to whether the Veteran had a disability of 
the right upper extremity that was etiologically related to 
his cervical spine disability, thoracolumbar spine 
disability, or his military service.  No such opinion was 
offered during the Veteran's February 2009 VA examination.  
In fact, there is no evidence that the Veteran's right upper 
extremity was examined at all.  

Additionally, the February 2009 VA examiner indicated in the 
examination report that an EMG had been requested.  However, 
there is no documentation of this EMG in the claims file and 
the examiner did not indicate what the results of this test 
were, or, if the EMG was ever performed.  This test, assuming 
that it was performed, should be obtained and incorporated 
into the record.  

Again, it has been held that a remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall, 11 Vet. App. at 271.  The 
failure of the Board to ensure compliance with remand 
directives constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Because the directives of 
the April 2007 Board remand were not fully satisfied, the 
Veteran should be scheduled for a VA examination of the upper 
extremities in which a proper diagnosis is made and an 
etiological opinion is provided.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a copy of the 
EMG report referred to during the 
Veteran's February 2009 VA examination.  
Once this evidence is obtained, it should 
be incorporated into the claims file.  

2.  Once the above steps have been 
completed, the Veteran should be scheduled 
for a VA examination before an individual 
with the appropriate expertise to 
determine the etiology of the Veteran's 
onychomycosis/tinea pedis (claimed as 
"jungle rot").  The claims file must be 
made available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report review of the claims file.  All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.  Particular 
emphasis is to be placed on the Veteran's 
service treatment records, the fact that 
he filed a service connection claim for 
"jungle rot" in October 1973, and the 
January 2004 skin and orthopedic 
examination reports diagnosing 
onychomycosis and tinea pedis.  

After reviewing and considering the 
Veteran's claims file, along with the 
above mentioned evidence, the examiner 
should provide an opinion as to whether 
the Veteran's diagnosed 
onychomycosis/tinea pedis was at least as 
likely as not (a 50 percent or higher 
degree of probability) etiologically 
related to the Veteran's active duty 
service.  A detailed rationale should be 
provided for this opinion.  If the 
requested opinion cannot be provided 
without resort to speculation, this should 
be so stated.  

3.  The Veteran should be scheduled for a 
VA examination before an individual with 
the appropriate expertise to determine the 
etiology of any disability related to the 
Veteran's bilateral upper extremities.  
The Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner should indicate whether the 
Veteran has a current disability of either 
upper extremity, and if so, whether it is 
at least as likely as not that it is 
related to the Veteran's military service, 
or, if it is related to the Veteran's 
cervical spine disability or his 
thoracolumbar spine disability.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.  

4.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and an 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


